Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
1.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 17-20 are directed to a computer program product comprising a computer-readable medium. However, the broadest reasonable interpretation of the "computer-readable medium" covers a transitory propagating signal which is non-statutory subject matter.
"A transitory, propagating signal ... is not a "process, machine, manufacture, or composition of matter." Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.” (In re Petrus A.C.M. Nuijten; Fed Cir, 2006-1371, 9/20/2007). The examiner suggests amending the claim(s) to recite a “non-transitory computer-readable medium” or equivalent in order to exclude non-statutory subject matter such as a transitory propagating signal. Any amendment to the claims should be commensurate with its corresponding disclosure.
Claim Rejections - 35 USC § 103
2.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baradel et al (US2018/0253627) in view of Xu et al (US2012/0179704.
Regarding claims 1,9 and 17, Baradel et al. teaches a method comprising: receiving, by a system comprising one or  more processors, a request to  perform an image classification task in a target domain, the image classification task including identifying a feature in images in the target domain: (Baradeil et al, Fig. 4; “receives one or more images associated with a source domain and one or more images associated with a target domain, [O005): “classifies each one of the one or more images in the target  domain using the one or more labels”, [0064]; transferring classification information related to the feature from a source domain to the target domain, the transferring comprising: (Baradel et al, Fig. 1; “leverage the labels and features learned from the source domain 110 to create labels based off of features learned in the target domain 112, [O027]); Fig. 4, steps 410-414, use information from CMMD about the differences  between source and target domain features to generate feature labels in the target domain and to classify the labels: this is an information transfer process from source domain to target domain); receiving a plurality of pairs of task-irrelevant images,   each image pair comprising task-irrelevant image in the source domain and a task-irrelevant image in the target domain, the  task-irrelevant image in the source domain having a fixed correspondence to the  task-irrelevant image in the target domain; and (Baradeil et al, fig. 4, s404, “receives one or more images associated with a source domain and one or more images associated with a target domain’, [ODS9! correspondence between the source and target domains produces classification to the target domain features in the process of Fig. 4) training a target neural network to perform the image classification task in the target domain, the training based on the plurality of pairs of   task-irrelevant images; and performing the image classification task in the target domain, the performing including applying the target neural network to an image in the target domain and outputting an identified feature, see (Baradei et al, Fig. 4, step 414, “classifies each one of the one or more images in the target domain using the one or more labels’, [0064] Fig. 2, “A respective one of the CMMD engines 212 may be associated with each pair of a layer 206 of source features 202 and a layer 210 of target features 204", [0035]; neural network 2O6 + layer 210 for target features 204) form a target neural network which together with CMMD identifies cutout features 216 in the target domain, (0035-0036): similarly, neural network 206 + layer 208 (of source features 202) farm a source neural network which together with CMMD 212 identifies output features 214 in the source domain, [O035-0036]). Baradel et al does not explicitly disclose: task-irrelevant. However, Xu at al teaches: task-irrelevant; (Xu et al, Figs. 1-2, retrieve from database 12 relevant images (s2) and irrelevant images (s4), relative to multimedia files in database 11, for image classification (s6)); images in database id may be relevant and/or irrelevant to the multimedia files in database 11 as indicated in the equation, [0039]; a multimedia file (e.g., file-1, a human image with image sizes from 320x240 to 640x460 pixels, [O068]) in database 11 (target domain) may be task-irrelevant to the intended image classification (say, a car image) as implied by “The first multimedia file classifier engine is then applied to the first database of multimedia files”, [OO1O] similarly, Similarly to [29], we also observed that the images in Photosig generally are high resolution with the sizes varying from 300.times.200 to 800.times.600 pixels., (0067) in database 12 (source domain} may be irrelevant to the intended image classification (the car image): however, file-1 and file-2 may be related to each other in a fixed image size ratio: “The quality of the first multimedia file classifier engine is optionally improved using multimedia files which are explicitly labeled by the user as being relevant or irrelevant to the search terms’, [OO19]) “the decision stump ensemble classifier can effectively exploit both relevant and irrelevant”, (O048)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Xu et al into the system or method of Baradel et al in order to optimize a feature classifier using weighted combination of relevant and irrelevant images. The combination of Baradel et al and Xu et al also teaches other enhanced capabilities.
Regarding claims 2 and 10, the combination of Baradei et al and Xu et al teaches its/their respective base claims).
The combination further teaches the method of claim 1, wherein the fixed correspondence is a spatial relation.
(Xu et al, as discussed on claim 1, irrelevant images file-1 and file-2 (relative to the intended image (the car image) may be related to each other in a fixed image size ratio, [O067-0068]).
regarding claims 3,11 and 18, the combination of Baracel et al and Xu et al teaches its/their respective base claims),The combination further teaches the method of claim 1, wherein the classification information related to the feature from the source domain is contained in a source neural network (Baradei et al, Fig. 2, neural network 206 + layer 208 (of source features 202) form a source neural network which together with CMMD 212 identifies output features 214 in the source domain, (0035-0036); features 202 from the source domain are in the source neural network).
Allowable Subject Matter
3.		Claims 4-8,12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior arts of Baradel et al (US2018/0253627) in view of Xu et al (US2012/0179704, failed to teach or suggest for features/limitations of claims 4-8 and 12-16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. US 20180121768, is cited because the reference teaches “ the digital image neural network 210 is trained to predict object classifications portrayed in a digital image. In one or more embodiments, rather than obtaining a classification from the digital image neural network, the spatial-semantic media search system obtains a feature set from a layer of the digital image neural network and utilizes the feature set as one of the digital image feature sets 212a-212n”, in [0056].
Becker et al. US 20130171631, is cited because the reference teaches “for example at hybridization temperature, nuc macromolecules can distinguish target sequences by their target domains and label only specific target sequences” ’in [1201].
Chu et al. US 20180129917, is cited because the reference teaches
“the trained neural network can output respective results that are associated with the similarity. Usually, the result of the neural network by processing the image can be measured by a classification of a vector generated from the image by the neural network, and thereby the distance between a first and a second vector generated from the first and second images in the trained neural network can be determined for quantizing the difference between the two results”, see [0037].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/Primary Examiner, Art Unit 2664